 1
 2
 3
 4
 5                             UNITED STATES DISTRICT COURT
 6                                       DISTRICT OF NEVADA
 7
 8   UNITED STATES OF AMERICA,                           Case No.: 2:18-cr-00134-KJD-NJK
 9                          Plaintiff,                         Order Setting Hearing
10   v.
11   AARON DRAIN,
12                         Defendant.
13         Pending before the Court is Defendant’s Motion to Suppress Evidence. Docket No. 21.
14 The Court hereby SETS an evidentiary hearing on this motion for March 8, 2019, at 10:00 a.m.,
15 in Courtroom 3D. See United States v. Howell, 231 F.3d 615, 621 (9th Cir. 2000) (evidentiary
16 hearing required where defendant demonstrates that a significant disputed factual issue exists).
17         IT IS SO ORDERED.
18         DATED: February 27, 2019.
19
20
21                                             NANCY J. KOPPE
                                               UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28

                                                  1
